OPINION — AG — **** EMPLOYEE BASED AT STATE CAPITOL — TRAVEL EXPENSES REIMBURSEMENT TO DOWNTOWN OKLAHOMA CITY **** (1) AN EMPLOYEE OF THE LAND OFFICE, BASED AT THE STATE CAPITOL, MAY LAWFULLY RECEIVE REIMBURSEMENT FOR TRAVEL BY TAXI OR OTHER MEANS TO DOWNTOWN OKLAHOMA CITY AND MAY LAWFULLY RECEIVE SUBSISTENCE FOR MEALS WHILE ENGAGED IN OFFICIAL STATE BUSINESS AS SET FORTH IN 74 O.S. 1961 500.1 [74-500.1] ET SEQ. THE APPROVAL OF TRAVEL AND SUBSISTENT CLAIMS IS VESTED IN THE HEAD OF THE STATE AGENCY. CITE: 74 O.S. 1961 500.11 [74-500.11] (ROBERT H. MITCHELL)